   Case 19-21088          Doc 63      Filed 03/22/21       Entered 03/22/21 16:14:49            Desc      Page 1
                                                         of 1

                                     United States Bankruptcy Court
                               Northern District of Illinois, Eastern Division
IN RE: Collette Anderson                                  )              Chapter 13
                                                          )              Case No. 19 B 21088
        Debtor(s)                                         )              Judge Timothy A Barnes
        Printed: 03/22/2021                                              Filed: 07/29/2019




                                 ORDER OF DISCHARGE OF TRUSTEE

   After examination of the final report and account of the trustee, the court finds that Marilyn O
Marshall has fulfilled her obligaions as trustee.

    NOW THEREFORE IT IS ORDERED THAT:
    Marilyn O Marshall is discharged as trustee and released from all further liabliltiy in this case , and
trustee's surety is also released and discharged.




                                                              FOR THE COURT



Date: 03/22/2021                                              Jeffrey P. Allsteadt
                                                              Clerk of the Bankruptcy Court
